Citation Nr: 1523398	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from October 1954 to October 1956 and had additional periods of reserve service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A report of information dated in August 2011 reflects that the Veteran expressed a desire to withdraw his service connection claims.  In December 2014, the Board sent the Veteran a letter to clarify whether he wished to withdraw his claim.  In a statement received in January 2015, the Veteran indicated that he did not wish to withdraw his claim.   Accordingly, the claim remains in appellate status.  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a current acquired psychiatric disorder is related to service.  At a hearing at the RO in February 2010, the Veteran testified that his anxiety had its onset during a period of reserve service in 1978.

Service treatment records from the Veteran's first period of active service from 1954 to 1956 are not of record.  In May 2010, the RO issued a memorandum of unavailability for the service treatment records for the period from October 1954 to October 1956.  

Reserve service treatment records reflect that complaints of  nervous trouble, depression and excessive worry were noted.  A report of a quadrennial examination dated in December 1982 shows that the Veteran reported frequent trouble sleeping and nervous trouble.  He answered "do not know" to the question of whether he had depression or excessive worry.  

A report of medical history completed in July 1991 reflects that the Veteran reported a history of frequent trouble sleeping, depression or excessive worry and nervous trouble.  The examination report noted a history of depression and anxiety. 

Post-service VA and private treatment records reflect diagnoses of acquired psychiatric disorders, including major depressive disorder and anxiety disorder. 

The Veteran's specific periods of ACDUTRA have not been verified.   
On remand, the AMC/ RO should obtain verification of the dates of service, including dates of active duty for training (ACDUTRA).  The Veteran should then be afforded a VA examination to determine whether a current acquired psychiatric disability was incurred in or aggravated during a qualifying period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC), the Army Reserve, or any other appropriate agency, to include the Defense Finance and Accounting Service (DFAS) to verify the appellant's periods of service in the Army Reserve, including any actual periods (specific dates) of ACDUTRA and INACDUTRA. Service records only providing points are not helpful in this regard.  All verified periods of service and responses received must be documented and associated with the claims file.

2.  Obtain the Veteran's reserve personnel records from the NPRC, Army Reserve or other appropriate federal agency.  If it is determined that such records do not exist or are not available, such information should be documented in the claims file.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.
The examiner should diagnose any current acquired psychiatric disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that an acquired psychiatric disorder was incurred in or aggravated by a qualifying period of ACDUTRA.  

The opinion should address the service treatment records, which reflect that the Veteran reported nervous trouble, depression and excessive worry in December 1982 and July 1991.  The examiner should also address the Veteran's February 2010 hearing testimony, in which he indicated that his anxiety symptoms began during service in 1978.

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  Review the examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




